        Case 2:20-cv-00983-TSZ Document 30 Filed 11/11/20 Page 1 of 2



 1                                                                 HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6
                                  IN THE UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 8

 9   HUNTERS CAPITAL, LLC et al.                          Case No. 2:20-cv-00983-TSZ

10                           Plaintiffs,                  DECLARATION OF ED HUTCHISON IN
                                                          SUPPORT OF MOTION FOR LEAVE TO
11                           v.                           PARTICIPATE AS AMICUS CURIAE

12   CITY OF SEATTLE,

13                           Defendant.

14

15           Ed Hutchison declares:

16           1.      I am the President of the National Police Association (“NPA”) and make this

17   Declaration in support of NPA’s motion for leave to appear as amicus curiae in this action.

18           2.      The NPA is a Delaware 501(c)(3) non-profit organization, EIN XX-XXXXXXX,

19   founded to educate supporters of law enforcement in how to help police departments accomplish

20   their goals.

21           3.      In addition to education, the NPA uses a dynamic combination of assertive legal

22   filings, in-depth investigations, and clear communications to advance a mission of combating the

23   influence of anti-police activists and helping to hold them accountable. The NPA uses the law as

24   a method to highlight abuses by anti-police elected officials, change behavior, and seek corrective

25   action. In addition, it promotes policies that encourage public officials and citizens to work with

26   police in the public interest.

27
                                                      1
      DECLARATION OF ED HUTCHISON IN SUPPORT OF                               James L. Buchal, WASB No. 921618
28                                                                                  Murphy & Buchal LLP
      MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE                         3425 SE Yamhill Street, Suite 100
      Case No. 20-cv-00983-TSZ                                                       Portland, OR 97214
                                                                                      Tel: 503-227-1011
                                                                                      Fax: 503-573-1939
        Case 2:20-cv-00983-TSZ Document 30 Filed 11/11/20 Page 2 of 2



 1           4.      The NPA considers this case to be of special significance in that the City of

 2   Seattle's decision to foster the lawless area known as the "Capitol Hill Autonomous Zone" and

 3   other names raises profound questions as to the lawful use and nonuse of police forces which are

 4   of great political and legal significance. The NPA believes that decisions such as the City's, where

 5   violence against persons and property is likely to result, and which are explained by desires to

 6   support the political perspective of particular lawless groups rather than being the product of

 7   insufficient enforcement resources, infringe the fundamental constitutional rights of law-abiding

 8   Americans.

 9           5.      The NPA can and will provide a police-oriented perspective to the Court that, in

10   light of current political conflicts over policing in the City of Seattle, is not likely to reach the

11   Court from defendant City. The NPA is also better situated to provide this perspective than the

12   plaintiffs. We believe that the Court would benefit by adding the law enforcement perspective to

13   the plaintiffs' and municipal avoidance of liability perspectives in the case.

14           I certify under penalty of perjury that the foregoing is true and correct.

15           DATED this 11th day of November.

16
                                                     _____________________________
17                                                         Ed Hutchison
18

19

20

21

22

23

24

25

26

27
                                                        2
      DECLARATION OF ED HUTCHISON IN SUPPORT OF                                  James L. Buchal, WSBA No. 31369
28                                                                                     Murphy & Buchal LLP
      MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE                            3425 SE Yamhill Street, Suite 100
      Case No. 20-cv-00983-TSZ                                                          Portland, OR 97214
                                                                                         Tel: 503-227-1011
                                                                                        Fax: 503-573-1939
